           Case 6:19-cv-00044-ADA Document 15 Filed 05/06/19 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

 ESW HOLDINGS, INC.                            §
                                               §
      Plaintiff,                               §
                                                         CIVIL ACTION NO.: 6:19-CV-44-ADA
                                               §
 v.                                            §
                                                         JURY TRIAL DEMANDED
                                               §
 ROKU, INC.                                    §
                                                         PATENT CASE
                                               §
      Defendant.                               §
                                               §

       PLAINTIFF’S RESPONSE TO ROKU, INC.’S NOTICE OF SUPPLEMENTAL
                                AUTHORITY

         Plaintiff ESW Holdings, Inc. (“Plaintiff” or “ESW”), hereby submits this response in

opposition to Roku, Inc.’s (“Defendant” or “Roku”) Notice of Supplemental Authority in Support

of Rule 12(b)(6) Motion to Dismiss ESW’s Complaint. (Dkt. No. 14).

         In its filing, Roku identified a newly issued opinion by the Court of Appeals for the Federal

Circuit, citing Trading Techs. Int’l, Inc. v. IBG LLC, No. 2017-2323, 2019 WL 1907236 (Fed. Cir.

Apr. 30, 2019). Id. at 1. While the case Roku cited is indeed newly issued, Roku completely

mischaracterized ESW’s position regarding the user interface in the ’718 patent and, therefore, the

applicability of this opinion to the present case.

         Specifically, Roku states, “[i]n its Response, ESW cited a sister Trading Technologies case

to argue that the generic “user interface” claimed in the ’718 Patent confers patent eligibility.” See

Dkt. 14 at 1 (emphasis added). This portrayal of ESW’s argument is plainly incorrect. In fact,

ESW argues the ’718 patent is eligible because it claims an improvement to a user interface -- not

a generic user interface. ESW argued this position based on the Trading Technologies case no

fewer than three times (emphasis added in all):


                                                     1
            Case 6:19-cv-00044-ADA Document 15 Filed 05/06/19 Page 2 of 4




       1.       “But the interface was a claimed improvement upon prior interfaces where
                a price could change based on changing market conditions while the trade
                was being executed. Id. at 1006.” (Dkt. 12 at 7).

       2.       “…the Federal Circuit held that the representative claim recited a patentable
                improvement to user interface technology. Id. at 1010, 1011. It solved
                problems in existing interface technology by providing a “highly intuitive,
                user-friendly interface with familiar notebook tabs for navigating the three-
                dimensional work-sheet environment,” and was therefore patent eligible. Id.
                at 1008.” (Dkt. 12 at 8).

       3.       Claim 1 of the ’718 patent recites an interface system that is an improvement
                over prior art modes by allowing a technician to intuitively, easily, and
                rapidly create iTV applications, as well as templates for use in episodic
                video programs.” (Dkt. 12 at 8).

       Roku’s disingenuous characterization of ESW’s arguments render its Notice of

Supplemental Authority completely inapplicable and of no value to the present case.




                                                  2
        Case 6:19-cv-00044-ADA Document 15 Filed 05/06/19 Page 3 of 4




Date: May 6, 2019                  Respectfully submitted,


                                   PILLSBURY WINTHROP SHAW PITTMAN
                                   LLP

                                   /s/ Conor M. Civins
                                   Conor M. Civins
                                   Texas Bar No. 24040693
                                   conor.civins@pillsburylaw.com
                                   Michael Chibib
                                   Texas Bar No. 00793497
                                   michael.chibib@pillsburylaw.com
                                   401 Congress Avenue, Suite 1700
                                   Austin, Texas 78701
                                   Telephone: (512) 580-9611
                                   Facsimile: (512) 580-9601

                                   Attorneys for Plaintiff ESW Holdings, Inc.




                                      3
         Case 6:19-cv-00044-ADA Document 15 Filed 05/06/19 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 6th day of May, 2019, I electronically filed the foregoing with

the Clerk of Court using the CM/ECF system which will send notification of such filing to all

counsel of record.

                                             /s/ Conor M. Civins
                                             Conor M. Civins




                                                4
